Name: Commission Implementing Regulation (EU) 2017/1585 of 19 September 2017 opening and providing for the administration of Union tariff quotas for fresh and frozen beef and veal and pigmeat originating in Canada and amending Regulation (EC) No 442/2009 and Implementing Regulations (EU) No 481/2012 and (EU) No 593/2013
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  foodstuff;  international trade;  animal product;  America;  trade;  tariff policy
 Date Published: nan

 20.9.2017 EN Official Journal of the European Union L 241/1 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1585 of 19 September 2017 opening and providing for the administration of Union tariff quotas for fresh and frozen beef and veal and pigmeat originating in Canada and amending Regulation (EC) No 442/2009 and Implementing Regulations (EU) No 481/2012 and (EU) No 593/2013 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular points (a), (b), (c) and (d) of Article 187 thereof, Whereas: (1) Pursuant to Council Decision (EU) 2017/38 (2), the Council agreed on the provisional application of the Comprehensive Economic and Trade Agreement between Canada, of the one part, and the European Union and its Member States, of the other part (the Agreement). Article 2.4 of the Agreement provides for the reduction or elimination of customs duties on imports of goods originating in either Party in accordance with the tariff elimination schedules in Annex 2-A to the Agreement. (2) Annex 2-A to the Agreement provides, among others, for Union tariff quotas for beef and veal and pigmeat. Annex 2-B to the Agreement provides for specific aspects concerning tariff rate quotas administration. Point 6 of Annex 2-A provides for transitional rules for the first year. (3) The Agreement applies provisionally from 21 September 2017. It is therefore necessary to open annual import tariff quota periods for fresh and frozen beef and veal and pigmeat originating in Canada from 21 September 2017 onwards. In order to give due weight to the supply requirements of the existing and emerging production, processing and consumption market in the Union beef and veal and pigmeat sectors in terms of competitiveness, certainty and continuity of supply and the need to safeguard the equilibrium of that market, it is appropriate that those quotas are administered by the Commission in accordance with Article 184(2)(b) of Regulation (EU) No 1308/2013. (4) Commission Delegated Regulation (EU) 2016/1237 (3) and Commission Implementing Regulation (EU) 2016/1239 (4) lay down detailed rules for applying the system of import and export licences. In addition, Commission Regulation (EC) No 382/2008 (5) lays down detailed specific rules for the application of the system of import and export licences in the beef and veal sector. Those Regulations should apply to import licences issued pursuant to this Regulation, save where derogations are appropriate. (5) Furthermore, the provisions of Commission Regulation (EC) No 1301/2006 (6) which concern applications for licences, the status of applicants, the issue of import licences and the security to be lodged should apply to import licences issued pursuant to this Regulation, without prejudice to additional conditions laid down in this Regulation. (6) Annex 2-B to the Agreement also provides how to proceed when a licence is returned. It is necessary to lay down provisions on returning of unused licences. (7) The Protocol on rules of origin and origin procedures, attached to the Agreement, sets out the rules to be applied as regards the proof of origin. It is therefore appropriate to lay down provisions on the presentation of a proof of origin in accordance with this Protocol. (8) Annex 2-A to the Agreement provides that, beginning in year 1, the quantities established for a pigmeat tariff quota have to be increased by 4 624 metric tonnes product weight (5 549 metric tonnes carcass weight equivalent) pursuant to the volume for pigmeat products originating in Canada established in Commission Regulation (EC) No 442/2009 (7). Moreover, the quantities established for a fresh or chilled beef and veal tariff quota have to be increased, beginning in year 1, by 3 200 metric tonnes product weight (4 160 metric tonnes carcass weight equivalent) resulting from the application of Council Regulation (EC) No 617/2009 (8) and managed in accordance with Commission Implementing Regulation (EU) No 481/2012 (9). Therefore, Regulation (EC) No 442/2009 and Implementing Regulation (EU) No 481/2012 should be amended accordingly in order to deduct the corresponding volumes. (9) Annex 2-A to the Agreement also provides that goods originated in Canada imported into the Union through the existing tariff quota for high quality fresh, chilled and frozen meat of bovine animals as set out in Commission Implementing Regulation (EU) No 593/2013 (10) have to be duty-free on the date the Agreement enters into force. Implementing Regulation (EU) No 593/2013 should therefore be amended accordingly. (10) In view of the provisional application of the Agreement as of 21 September 2017, all quantities for the quota period for 2017 should be made available for applications as of October 2017 for all eligible applicants. (11) In view of the date of provisional application of the Agreement, this Regulation should enter into force as soon as possible. (12) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Opening and management of tariff quotas 1. This Regulation opens and manages annual import tariff quotas for the products indicated in Annex I, for the period from 1 January until 31 December. 2. The quantity of products covered by the quotas referred to in paragraph 1, the applicable rate of customs duty and the order numbers shall be as set out in Annex I. 3. By way of derogation from paragraph 1, for year 2017 the quota period is opened from the date of application of this Regulation to 31 December 2017. 4. The import tariff quotas referred to in paragraph 1 shall be managed in accordance with the method referred to in Article 184(2)(b) of Regulation (EU) No 1308/2013. 5. Regulations (EC) No 1301/2006, (EC) No 382/2008, Delegated Regulation (EU) 2016/1237 and Implementing Regulation (EU) 2016/1239 shall apply, unless otherwise provided for in this Regulation. Article 2 Import tariff quota subperiods The quantities of the products set for the annual import tariff quotas for the order numbers set out in Annex I shall be subdivided into four subperiods, as follows: (a) 25 % from 1 January to 31 March; (b) 25 % from 1 April to 30 June; (c) 25 % from 1 July to 30 September; (d) 25 % from 1 October to 31 December. Unused quantities notified in accordance with Article 8(2)(a) shall be added to the quantities available for the next subperiod. No unused balance at the end of the annual quota period shall be transferred to the next annual quota period. Article 3 Conversion factors The conversion factors laid down in Annex II shall be used to convert product weight to carcass weight equivalent for the products covered by order numbers set out in Annex I. Article 4 Import licence applications 1. The release into free circulation of the quantities awarded under the import tariff quotas referred to in Article 1(1) shall be subject to the presentation of an import licence. 2. For the purposes of Article 5 of Regulation (EC) No 1301/2006, applicants for import licences shall demonstrate that a quantity of products has been imported by them or on their behalf under the relevant customs provisions, during the 12-month period immediately prior to the time of submission of the import licence application. The quantity imported shall concern the following products: (a) for the beef and veal tariff quotas: products falling under CN codes 0201, 0202, 0206 10 95 or 0206 29 91; (b) for the pigmeat tariff quotas: products falling under CN codes 0201, 0202, 0206 10 95 or 0206 29 91 or products from the pigmeat sector within the meaning of Article 1(2)(q) of Regulation (EU) No 1308/2013. 3. Applications for import licences shall be submitted within the first 7 days of the second month preceding each of the subperiods referred to in Article 2. 4. In case the quantity for the subperiod is not exhausted following the first application period referred to in paragraph 3, eligible applicants may submit new applications for import licences in the first 7 days of the 2 following months. In these cases, eligible applicants shall also include food business operators with establishments approved in accordance with Article 4 of Regulation (EC) No 853/2004 of the European Parliament and of the Council (11). However, in December, no application period shall be opened. 5. Once the quantity available under a subperiod is exhausted following one application period, the Commission shall suspend further applications for that subperiod. 6. Import licence applications shall refer to only one order number. They may concern several products covered by different CN codes. In that case, all the CN codes and their descriptions shall be entered in boxes 16 and 15, respectively, of the licence application and the licence itself. The total quantity shall be converted into carcass weight equivalent. 7. Import licence applications and import licences shall contain: (a) in box 8, the name Canada as country of origin and box yes marked by a cross; (b) in box 20, one of the entries listed in Annex III. 8. Member States shall notify the Commission, by the 14th day of the month in which applications are submitted as referred to in paragraphs 3 and 4, of the total quantities, including nil returns, of all applications, expressed in kilograms of carcass weight equivalent and broken down by order number. 9. By way of derogation from paragraphs 3 and 4, as regards the quota period of 2017, all eligible applicants within the meaning of paragraph 4 shall submit the applications for import licences in the first 7 days of the month of October 2017. Article 5 Issue of import licences 1. Import licences shall be issued as of the 23rd day until the end of the month in which the applications are submitted as referred to in Article 4(3) and (4). 2. Import licences shall be valid for 5 months from the actual day of issue within the meaning of Article 7 of Implementing Regulation (EU) 2016/1239 or the date of the beginning of the subperiod for which the import licence is issued, whichever is later. However, the validity of the import licence shall expire on 31 December of each import tariff quota period at the latest. 3. Import licences shall not be transferable. Article 6 Return of licences Licence holders may return unused licence quantities before the expiration of the licence and up to 4 months prior to the end of the tariff quota period. Each licence holder may return up to 30 % of their individual licence quantity. Article 7 Securities 1. A security of EUR 9,5 for beef and veal and EUR 6,5 for pigmeat, per 100 kilograms of carcass weight equivalent, shall be lodged at the time of submission of an import licence application. 2. Where the application of the allocation coefficient referred to in Article 7(2) of Regulation (EC) No 1301/2006 results in a lower quantity to be allocated than the quantity that had been applied for, the security lodged in accordance with Article 6(2) of that Regulation shall be released proportionally without delay. 3. When, in accordance with Article 6, a part of the licence quantity is returned, 60 % of the corresponding security shall be released. 4. When 95 % of an individual licence quantity is actually imported, the full security shall be released. Article 8 Notifications 1. By way of derogation from the second subparagraph of Article 11(1) of Regulation (EC) No 1301/2006, Member States shall notify the Commission not later than the 10th day of the month following each month in which the applications are submitted of the quantities, including nil returns, covered by licences they have issued during the preceding month. 2. By way of derogation from the second subparagraph of Article 11(1) of Regulation (EC) No 1301/2006, Member States shall notify the Commission of the quantities, including nil returns, covered by the licence quantities returned in accordance with Article 6 and by unused or partially used import licences and corresponding to the difference between the quantities entered on the back of the import licences and the quantities for which they were issued: (a) not later than the 10th day of each month of the annual quota period; (b) for quantities not yet notified at the time of the notification provided for in point (a): by 30 April following the end of each import tariff quota period at the latest. 3. In the case of the notifications referred to in paragraphs 1 and 2, the quantity shall be expressed in kilograms carcass weight equivalent and broken down by order number. Article 9 Proof of origin The release into free circulation in the Union of fresh and frozen beef and veal and pigmeat originating in Canada shall be conditional upon production of an origin declaration. The origin declaration shall be provided on an invoice or any other commercial document that describes the originating product in sufficient detail to enable its identification. The text of the origin declaration shall be as set out in Annex 2 to the Protocol on rules of origin and origin procedures to the Comprehensive Economic and Trade Agreement between Canada, of the one part, and the European Union and its Member States, of the other part (12). Article 10 Amendment of Regulation (EC) No 442/2009 and Implementing Regulations (EU) No 481/2012 and (EU) No 593/2013 1. Regulation (EC) No 442/2009 is amended as follows: (a) in Article 3, paragraph 2 is replaced by the following 2. For the purposes of this Regulation, of the products coming under CN codes ex 0203 19 55 and ex 0203 29 55, quotas bearing order numbers 09.4038 and 09.0123 shall include ham and cuts of ham.; (b) Article 6 is amended as follows: (i) in paragraph 3, the second subparagraph is replaced by the following: For tariff 09.4170, yes  in box 8 is also marked by a cross.; (ii) paragraph 5 is replaced by the following: 5. The licences shall require imports from the United States of America in respect of tariff No 09.4170.; (c) Article 10(3) is deleted; (d) Part B of Annex I is replaced by the text set out in Annex IV to this Regulation. 2. Annex I to Implementing Regulation (EU) No 481/2012 is replaced by the text set out in Annex V to this Regulation. 3. In Article 1 of Implementing Regulation (EU) No 593/2013, paragraph 3 is replaced by the following: 3. The ad valorem customs duty under the quotas referred to in paragraph 1 shall be 20 %. However, for products originating in Canada the duty shall be 0.. Article 11 Entry into force and application This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 21 September 2017. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 September 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Council Decision (EU) 2017/38 of 28 October 2016 on the provisional application of the Comprehensive Economic and Trade Agreement (CETA) between Canada, of the one part, and the European Union and its Member States, of the other part (OJ L 11, 14.1.2017, p. 1080). (3) Commission Delegated Regulation (EU) 2016/1237 of 18 May 2016 supplementing Regulation (EU) No 1308/2013 of the European Parliament and of the Council with regard to the rules for applying the system of import and export licences and supplementing Regulation (EU) No 1306/2013 of the European Parliament and of the Council with regard to the rules on the release and forfeit of securities lodged for such licences, amending Commission Regulations (EC) No 2535/2001, (EC) No 1342/2003, (EC) No 2336/2003, (EC) No 951/2006, (EC) No 341/2007 and (EC) No 382/2008 and repealing Commission Regulations (EC) No 2390/98, (EC) No 1345/2005, (EC) No 376/2008 and (EC) No 507/2008 (OJ L 206, 30.7.2016, p. 1). (4) Commission Implementing Regulation (EU) 2016/1239 of 18 May 2016 laying down rules for the application of Regulation (EU) No 1308/2013 of the European Parliament and of the Council with regard to the system of import and export licences (OJ L 206, 30.7.2016, p. 44). (5) Commission Regulation (EC) No 382/2008 of 21 April 2008 on rules of application for import and export licences in the beef and veal sector (OJ L 115, 29.4.2008, p. 10). (6) Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (OJ L 238, 1.9.2006, p. 13). (7) Commission Regulation (EC) No 442/2009 of 27 May 2009 opening and providing for the administration of Community tariff quotas in the pigmeat sector (OJ L 129, 28.5.2009, p. 13). (8) Council Regulation (EC) No 617/2009 of 13 July 2009 opening an autonomous tariff quota for imports of high-quality beef (OJ L 182, 15.7.2009, p. 1). (9) Commission Implementing Regulation (EU) No 481/2012 of 7 June 2012 laying down rules for the management of a tariff quota for high-quality beef (OJ L 148, 8.6.2012, p. 9). (10) Commission Implementing Regulation (EU) No 593/2013 of 21 June 2013 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat (OJ L 170, 22.6.2013, p. 32). (11) Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (OJ L 139, 30.4.2004, p. 55). (12) Comprehensive Economic and Trade Agreement (CETA) between Canada, of the one part, and the European Union and its Member States, of the other part (OJ L 11, 14.1.2017, p. 23). ANNEX I Notwithstanding the rules on the interpretation of the Combined Nomenclature, the wording of the description of products shall be regarded as merely indicative, since the applicability of the preferential arrangements is determined, within the context of this Annex, by the scope of the CN codes. Where ex CN codes are indicated, the application of the preferential scheme is to be determined on the basis of the CN code and corresponding description taken together. Order number CN codes Description Import period Quantity in tonnes (carcass weight equivalent) Duty applicable (EUR/tonne) 09.4280 ex 0201 10 00 ex 0201 20 20 ex 0201 20 30 ex 0201 20 50 ex 0201 20 90 ex 0201 30 00 ex 0206 10 95 Meat of bovine animals, excluding Bison, fresh or chilled Year 2017 Year 2018 Year 2019 Year 2020 Year 2021 From 2022 2 584 14 440 19 580 24 720 29 860 35 000 0 09.4281 ex 0202 10 00 ex 0202 20 10 ex 0202 20 30 ex 0202 20 50 ex 0202 20 90 ex 0202 30 10 ex 0202 30 50 ex 0202 30 90 ex 0206 29 91 ex 0210 20 10 ex 0210 20 90 ex 0210 99 51 ex 0210 99 59 Meat of bovine animals, excluding Bison, frozen or other Year 2017 Year 2018 Year 2019 Year 2020 Year 2021 From 2022 695 5 000 7 500 10 000 12 500 15 000 0 09.4282 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0203 19 59 0203 22 11 0203 22 19 0203 29 11 0203 29 13 0203 29 15 0203 29 55 0203 29 59 0210 11 11 0210 11 19 0210 11 31 0210 11 39 Meat of swine, fresh, chilled or frozen, Hams, shoulders and cuts Year 2017 Year 2018 Year 2019 Year 2020 Year 2021 From 2022 5 014 30 549 43 049 55 549 68 049 80 549 0 ANNEX II Conversion factors referred to in Article 3 CN codes Conversion factor 0201 10 00 0201 20 20 0201 20 30 0201 20 50 0201 20 90 0201 30 00 0206 10 95 0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 29 91 0210 20 10 0210 20 90 0210 99 51 0210 99 59 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0203 19 59 0203 22 11 0203 22 19 0203 29 11 0203 29 13 0203 29 15 0203 29 55 0203 29 59 0210 11 11 0210 11 19 0210 11 31 0210 11 39 100 % 100 % 100 % 100 % 100 % 130 % 100 % 100 % 100 % 100 % 100 % 100 % 130 % 130 % 130 % 100 % 100 % 135 % 100 % 100 % 100 % 100 % 100 % 100 % 100 % 120 % 100 % 100 % 100 % 100 % 100 % 100 % 120 % 100 % 100 % 100 % 120 % 120 % ANNEX III The entries referred to in Article 4(7)(b)  In Bulgarian: Ã Ã ¾Ã ²Ã µÃ ¶Ã ´Ã ¾/Ã Ã µÃ »Ã µÃ Ã ºÃ ¾ Ã ¼Ã µÃ Ã ¾ Ã  Ã ²Ã ¸Ã Ã ¾Ã ºÃ ¾ Ã ºÃ °Ã Ã µÃ Ã Ã ²Ã ¾ (Ã Ã µÃ ³Ã »Ã °Ã ¼Ã µÃ ½Ã  Ã ·Ã ° Ã ¸Ã ·Ã ¿Ã Ã »Ã ½Ã µÃ ½Ã ¸Ã µ (Ã C) ¦/ ¦)  In Spanish: Reglamento de EjecuciÃ ³n (UE) ¦/ ¦  In Czech: ProvÃ ¡dÃ cÃ ­ naÃ Ã ­zenÃ ­ (EU) ¦/ ¦  In Danish: GennemfÃ ¸relsesforordning (EU) ¦/ ¦  In German: DurchfÃ ¼hrungsverordnung (EU) ¦/ ¦  In Estonian: RakendusmÃ ¤Ã ¤rus (EL) ¦/ ¦  In Greek: Ã Ã ºÃ Ã µÃ »Ã µÃ Ã Ã ¹Ã ºÃ Ã  Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) ¦/ ¦  In English: Implementing Regulation (EU) ¦/ ¦  In French: RÃ ¨glement d'exÃ ©cution (UE) ¦/ ¦  In Croatian: Provedbena uredba (EU) ¦/ ¦  In Italian: Regolamento di esecuzione (UE) ¦/ ¦  In Latvian: Ã ªstenoÃ ¡anas regula (ES) ¦/ ¦  In Lithuanian: Ã ®gyvendinimo reglamentas (ES) ¦/ ¦  In Hungarian: (EU) ¦/ ¦ vÃ ©grehajtÃ ¡si rendelet  In Maltese: Regolament ta' Implimentazzjoni (UE) ¦/ ¦  In Dutch: Uitvoeringsverordening (EU) ¦/ ¦  In Polish: RozporzÃ dzenie wykonawcze (UE) ¦/ ¦  In Portuguese: Regulamento de ExecuÃ §Ã £o (UE) ¦/ ¦  In Romanian: Regulamentul de punere Ã ®n aplicare (UE) ¦/ ¦  In Slovak: VykonÃ ¡vacie nariadenie (EÃ ) ¦/ ¦  In Slovene: Izvedbena uredba (EU) ¦/ ¦  In Finnish: TÃ ¤ytÃ ¤ntÃ ¶Ã ¶npanoasetus (EU) ¦/ ¦  In Swedish: GenomfÃ ¶randefÃ ¶rordning (EU) ¦/ ¦ ANNEX IV PART B Quotas managed using the simultaneous examination method Order number CN codes Description of goods Quantity in tonnes (net weight) Duty applicable (EUR/tonne) 09.4038 ex 0203 19 55 ex 0203 29 55 Boned loins and hams, fresh, chilled or frozen 35 265 250 09.4170 ex 0203 19 55 ex 0203 29 55 Boned loins and hams, fresh, chilled or frozen, originating from the United States of America 4 922 250 ANNEX V ANNEX I Tariff quota for high-quality fresh, chilled or frozen beef Order No CN code Description of goods Tariff quota period Tariff quota volume (in tonnes net weight) Tariff quota duty Period from 1 July 2017 to 30 June 2018 09.2201 (1) ex 0201 ex 0202 ex 0206 10 95 ex 0206 29 91 Meat of bovine animals, fresh, chilled or frozen, that fulfils the requirements laid down in Annex II From 1 July to 30 June 45 711 Zero of which: 09.2202 From 1 July to 30 September 12 050 09.2202 From 1 October to 31 December 11 161 09.2202 From 1 January to 31 March 11 250 09.2202 From 1 April to 30 June 11 250 Periods from 1 July 2018 09.2201 (1) ex 0201 ex 0202 ex 0206 10 95 ex 0206 29 91 Meat of bovine animals, fresh, chilled or frozen, that fulfils the requirements laid down in Annex II From 1 July to 30 June 45 000 Zero of which: 09.2202 From 1 July to 30 September 11 250 09.2202 From 1 October to 31 December 11 250 09.2202 From 1 January to 31 March 11 250 09.2202 From 1 April to 30 June 11 250 (1) In accordance with Article 2(2), the benefit from the tariff quota can be granted only by applying for order number 09.2202 referring to the sub-tariff quotas.